 MILLER'S DISCOUNT DEPT. STORESDaylin Inc., Discount Division d/b/aMiller'sDis-countDept. StoresandRetailClerks Union, LocalNo. 1552RetailClerksInternational Association,AFL-CIO. Case 9-CA-5976July 19, 1972DECISION AND ORDEROn July 20, 1971, and July 26, 1971, respectively,Trial Examiner Ivar H. Peterson issued the attachedDecision and Errata in this proceeding. Thereafter,Respondent filed exceptions and a supporting brief.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order, as modified below.Member Kennedy in dissent, arguing that "worktime is for work," contends that Bogart and Fugatewere nevertheless lawfully discharged because theyneglected their own work and interfered with thework of other employees. We disagree. There is noshowing in this record that Bogan and Fugate,though admittedly soliciting union support duringworking time, thereby neglected their own work orinterferedwith or hampered the work of otheremployees.Nothing in the facts recited by ourdissenting colleague shows such neglect or interfer-ence. Indeed, the Respondent does not so argue;instead, it asserts only that it discharged theemployees for violating the no-solicitation rule,prohibiting solicitation during worktime.As to the no-solicitation rule, it was plainly toobroad in its prohibitions, as the Trial Examinerfound, and thus cannot be relied on by Respondentas a justification for discharging the employees. Andthediscriminatory application of the rule seemsclear; the rule itself prohibited all solicitations,expressly including charitable and social, yet wasignored by Respondent as to several such solicita-tionsand applied only in the case of unionsolicitation.The Chairman's dissent is based on a misconcep-tion of the statutory right of employees to engage inunion solicitation at their place of work. The Actestablishes and protects their right to so engage, evenduringworking time, so long as there is nointerferencewith production.Only a substantialbusiness justification, such as a genuine interferenceThe Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc,91 N LRB 544,enfd 188 F 2d 362 (CA 3) We have carefully examined the record andfind no bans for reversing his findingsWe disavow the Trial Examiner'sstatementsrespecting the recording of the arrests of Union Organizers281with the progress of the work, justifies any restrictionon this right of solicitation. A no-solicitation rule ispresumptively,and only presumptively, valid if it islimited to prohibiting solicitation during the time anemployee is expected to be working and not duringbreaktime, lunchtime, or the like.2 Such a rule isvalid because it is presumed to be directed toward,and to have the effect of, preventinginterferencewith production.But where a no-solicitation rule goes beyond theselimits, as the present one does, it is an unlawfulinfringement upon the employees' freedom to solicittheir fellow employees for (or against) union repre-sentation.The rule in such case can provide nojustification for the discharge of an employee whoviolated it. Therefore, if an employee is dischargedfor soliciting in violation of an unlawful rule, thedischarge also is unlawful unless the employer canestablish that the solicitation interfered with theemployees' own work or that of other employees, andthat this rather than violation of the rule was thereason for the discharge. As we noted above, no suchinterference is shown here. Thus the employee hasbeen discharged for engaging in an activity protectedby the Act, and the violation is plain. Enforcement ofan unlawful rule in thismanner is,of course, aseparate further interference with employee rights.The Chairman's view appears to be that, becausethe employer may in a presumptively valid way limitsolicitation,therecan be no interference withemployees' rights by discharging them for solicitingon worktime. The correct view, however, is that anyprohibition of solicitation, by rule or discipline,interfereswith employee rights, and that suchinterference must-in the absence of a valid rule-besupported by an affirmative showing of impairmentof production. Reliance on an invalid rule is, ofcourse, no such showing.With regard to the 8(a)(1) allegation stemmingfrom the arrest of Union RepresentativeHammer-gren and Wellnitz at the Respondent's store, we donot dispute the Trial Examiner's finding that theRespondent had previously invited them to the storetodiscuss the discharges of Bogan and Fugate.However, in view of the record fact, conceded byHammergren himself, that the Respondent causedhis and Wellnitz' arrest at the store only after theirrefusal to accede to the Respondent's wishes thatthey leave the premises, we do not adopt the TrialHammergren and Wellnitzby televisioncameras from a local televisionstation as there is no evidence indicating that Respondent was responsiblefor the alleged television coverage2Where itcould be shown from the characteristics of the work thatunion solicitation during worktime would in no way interfere withperformance of the work,for example,Lil Abner'smattress-testing job, ano-solicitation rule of any kind would be invalid198NLRB No. 40 282DECISIONSOF NATIONALLABOR RELATIONS BOARDExaminer's finding that the Respondent's conduct incausing their arrest constituted an 8(a)(1) violation.ADDITIONAL CONCLUSION OF LAWTo correct the Trial Examiner's inadvertent omis-sion of a finding as to illegal interrogation inviolation of Section 8(a)(1) of the Act,as the basis forthe proscriptions against such conduct contained inthisOrder and the notice attached to his Decision,we hereby amend his Conclusions of Law as follows:Insert the following as the Trial Examiner'sConclusion of Law 4,and renumber the subsequentparagraphs accordingly:4.By coercively interrogating an employee abouthis union support or union activities,the Respondentviolated Section 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified belowand hereby orders that the Respondent,Daylin Inc.,DiscountDivision d/b/a Miller'sDiscount Dept.Stores,Kettering,Ohio,itsofficers,agents, succes-sors,and assigns,shall take the action set forth in theTrial Examiner's recommended Order,as so modi-fied:[LDelete Conclusion of Law 5 and renumber theremaining paragraphs accordingly.][2.In the recommended Order delete paragraph1(d) and reletter the remaining paragraph according-ly.]MEMBER KENNEDY,concurring in part and dissentingin part:Iconcur in my colleagues'reversal of the TrialExaminer's findings that Respondent violated Sec-tion 8(a)(1) of the Act in connection with the arrestofUnion Organizers Hammergren and Wellnitz.Clearly, the Act does not deny a retail employer theright to call to his store the local police or firedepartmentwhen confronted with a fire or adisturbance on its premises.I dissent from the majority's affirmance of the TrialExaminer'sconclusion that Respondent'sdischargeof Gary Bogan and David Fugate violated Section8(a)(3) and(1)of the Act.The Board has longrecognized that it is not improper for an employer toinsist that "working time is for work."3Morerecently the Board observed that"the question ofwhether work-time solicitation is protected or unpro-tected activity cannot be determined on an absolutebasis."Greentree Electronics Corporation,176 NLRB3Peyton Packing Co,49 NLRB 828.919. In that case,a divided Board found unlawful thedischargeof two employees for a brief casualconversation in the absence of a showing that itinterferedwith production or created disciplinaryproblems.The Board made clear,however, thatemployees are not engaged in protected activitywhen they neglect their work duties to engage inunion solicitation.A review of the record in this case convinces methat Fugate and Bogan were discharged for neglect-ing their own work and interfering with the work ofother employees.In reaching this conclusion, I relyprimarily upon the testimony of the dischargees.Fugate and Bogan both testified that they met theunion organizer for lunch on the day of theirdischarge and that they were provided with approxi-mately 20 union authorization cards. They returnedfrom lunch at approximately 1 p.m. or shortlythereafter.They began their solicitations as soon asthey returned from lunch and according to Boganthey had exhausted their card supply by 2:30 or 3p.m. Fugate testified that they were out of cards by3:30 p.m. A number of employees testified that theywere solicited on the selling floor.Fugate and Bogantestified that most of the solicitations occurred in thereceiving area.Bogan testified that he solicited"three,four or five"employees on his breaktime atthe snack bar which is open to the public. Boganacknowledged that he asked Gwynne Peters, duringher working hours on the selling floor, if she wasinterested in joining the Union,"and then she turnedand went to her stockroom and took the union cardfrom me there."Inmy view,the record does notsupport the Trial Examiner'sobservation that itappears that Fugate and Bogan "were at all timescaught up with their work" when they solicited otheremployees.In this connection,it is noted that onrebuttal dischargee Fugate corroborated much of thetestimony of security guard Emmons,who testifiedthat it was necessary for him to open the receivingdoor after 1 p.m. because Fugate and Bogan werelate in returning from lunch.Clearly,itwas Fugateand Bogan's responsibility to handle the receivingarea.Accordingly,Iagree with Chairman Miller'sconclusion that there is no reason for our interferingwith Respondent's discipline of employees for theircomplete disregard of their assigned duties.Finally, I disagree with my colleagues'finding thatRespondent's no-solicitation rule warrants an 8(a)(1)order.That rule prohibits solicitation"during paidwork hours"on behalf of any "religious,fraternal,labor, political,charitable,social or any other suchorganization."Ican find no evidence in this recordto suggest that the rule has ever been construed or MILLER'S DISCOUNT DEPT. STORESenforced to prohibit solicitation during nonworktime or in nonselling areas. The Board has refused toinvalidate such rules in the past absent a showing ofunlawful enforcement.SeeThe Lion Knitting MillsCompany,160 NLRB 801, fn. 1.Iwould dismiss the complaint in its entirety.CHAIRMAN MILLER, dissenting:Itismy view that if an employer wishes tomaintain a rule restricting union solicitation he mayonly do so by setting forth a clearly understandableand unambiguous rule which complies with ourstatute, as interpreted by Board and court decisions.The no-solicitation rule in this case is ambiguous andcould easily be interpreted by employees to prohibitall kinds of solicitation, including union solicitations,during employees' free time. Thus, as the TrialExaminer found, the maintenance of this ruleviolated Section 8(a)(1).It ismy further view, however, that the decision ofthemajority herein relating to the disciplining ofemployees Fugate and Bogan repeats an error whichseemsto underlie a number of Board decisions in thisarea.The error is the mechanistic application of thesyllogism which runs: (a) the rule is bad; (b) thediscipline was pursuant to the rule; (c) therefore, thediscipline is bad.This is a convenient and simple formula, and Ihave myself fallen into this simplistic semantic trap.(See the dicta comprising the last sentence ofparagraph numbered "2" in the opinion inHeritageHouse of Connecticut, Inc. d/b/a AllianceMedicalInn-New Haven,192 NLRB No. 158.)In reflecting on this area of the law, however, Ihave concluded that in assessing the lawfulness orunlawfulnessof employer imposed discipline in anycase, we must focus upon: (1) whether, on the factsof the case, thedisciplineinterfered with the legiti-mate exercise of Section 7 rights and thereforeviolated Section 8(a)(1); (2) whether the disciplinediscriminated against an employee so as "to encour-age or discourage membership in any labor organiza-tion"; and (3) whether, under Section 10(c) of theAct, we are forbidden to order reinstatement becausethe individual was "suspended or discharged forcause."Thus, if an employee is disciplined for engaging inconduct which an employer may lawfully prohibit-i.e., utilizing worktime for engaging in nonproduc-tive activity, whatever its nature, including the use ofsuch working time for union activity-it would seemthat there is noper se interferencewith employeerights under Section 8(a)(1). Nor would such disci-pline constitute 8(a)(3) discrimination unless it wereshown that the employee who utilized such workingtime forunion activitywas treated more harshly than283other employees apprehended while engaging in alike,but not union-connected, prohibited use ofworking time. Further, if there is no such interferenceor discrimination shown and we order an employeereinstated, I fear we have run afoul of Section 10(c)in that we have ordered reinstated an employee whowas discharged for conduct which an employer maylawfully, and did, prohibit.As to the too easy application of the syllogismunderlying some of our decisions, including that ofthe majority here, its fallacy liesin failing to examinethe nature of the conduct for which the disciplinewas imposed and to limit our investigation only tothe rule. The rule, as here, may require modificationin order to conform to our statute, and we may soorder as a remedy for its unlawful maintenance in itsimpermissible form. But the conduct may be such asto justify discipline, whether or not the rule itselfmight in some other instance have been applied so astohave reached protected conduct for which wewould not allow discipline to be imposed.By analogy, if in a single rule an employerprohibited employees both from smoking and engag-ing in union solicitation in production areas, Ipresume we would not condemn discipline imposedfor smoking in the production areas. And this wouldbe true even though we found the rule, in its totalreach, to have overstepped the bounds of our Actand even though we would set aside a discharge forengaging in protected activity prohibited by theselfsame rule.Thus in this case, I agree that the rule contained anambiguity and thus may well have unlawfullyinhibited union solicitation at times when an employ-erhas no legitimateinterest inrestricting suchactivity.But while we should therefore remedy thatviolation by an appropriate 8(a)(1) order, I see noreason for our interfering with the Employer'sdiscipline invoked against employees because offlagrant disregard of their assigned duties.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Trial Examiner: This case was triedatDayton, Ohio, on April 20 and May II and 12, 1971.The charge was filed by the Union on December 11, 1970and the complaintwas issuedon February 9, 1971. Theprimaryissues are whether the Respondent,Daylin Inc.,Discount Division d/b/a Miller'sDiscount Dept. Stores,(a)maintained and enforced an unlawful no-solicitationrule, (b)unlawfully questioned its employees regardingtheir union activities, (c) unlawfully caused the arrest foralleged trespass of two union organizers who had beeninvited onto the Respondent's premisesby itsmanager todiscuss the discharge of employees,and (d)discriminaton-lydischarged two employees, Gary Bogan and David 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDFugate,because of their union activities,all in violation ofSection 8(a)(1) and(3) of the NationalLaborRelationsAct.Upon the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed on June 21,by the General Counsel and theCompany, I make the following:FINDINGS OF FACTI.JURISDICTIONThe Company,a California corporation,operates de-partment stores in various locations in the several States ofthe UnitedStates,including the store at Kettering, Ohio,which is the only facility involved in this proceeding. Thecomplaint alleges, the answer admits, and I find thatduring the 12 months preceding issuance of the complaintthe Respondent's gross volume of sales exceeded$500,000,and that in the same period,ithad a direct inflow ofproducts,in interstate commerce,valued in excess of$50,000whichwere purchased and delivered to itsKettering store from points outside the State of Ohio.Accordingly,Ifind that the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.I further find that the Union,Retail Clerks Union,Local# 1552,RetailClerks International Association,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.BackgroundThe events with which we are here concerned occurredduring a span of 8 hours on November 25, 1970. Brieflystated,on that day employees Bogan and Fugate obtainedsome 15 or 20 union authorization cards from organizerSherman Hammergren and, upon returning to the storeand still on their lunch break,obtained some signatures oncards from other employees.During the afternoon, otheremployees came to the receiving room where Bogan andFugateworked and signed cards. There is disputedtestimony that the two men approached employees duringworking time which,for the purposes of decision,I assumeto be true;however,Inote that the men were caught upwith their work and there is no showing that there was anyinterferencewith their duties or the duties of otheremployees.Having learned from a number of sources thatBogan and Fugate had solicited union cards on companypremises and on working time,StoreManager Garrettcalled them in about 6 p.m. and discharged them. Theythen called Organizer Hammergren and told him what hadhappened.Hammergren telephoned Garrett and, so hetestified,was invited by Garrett to come to the store thatevening,although Garrett stated he was about to leave andthat if he were not present Hammergren should speak toAssistant Manager Smoot.Garrett,whose testimony in thisregard I discredit,stated that he told Hammergren to comeon November 27.Hammergren,accompaniedby twoother union officials,LarryWellnitz and Floyd Sprague,promptly went to thestore,followed by Bogan and Fugate.At the courtesy deskthey were informed that Store Manager Garrett was notpresent.ThereuponHammergren asked to speak toAssistant Manager Smoot,but the latter refused to engagein any discussion.However,Second Assistant ManagerHaines did come over and told them that he did not knowwhat the discharges were about and that Hammergren andhis associates had no right to be in the store.A discussionthen ensued,in which Hammergren and Wellnitz took theposition that they were rightfully in the store,having beeninvited in by Garrett to discuss the discharges,and theyrefused to leave the premises.Within a short time theKettering police arrived and told Hammergren that theyhad received a complaint to the effect that Hammergrenand his associates were trespassing.BothWellnitz andHammergren were arrested for trespassing.However, nocharges were pressed against them.As indicated above,counsel for the General Counselurges that the Respondent'sno-solicitation rulewas"totally contrived"and, even if it be determined that therulehad been in existence,itis"overly broad" andtherefore violative of Section 8(a)(1). The Governmentfurther contends that the union officials were invited tocome to the Respondent'spremises and that they werearrested by the police at the Respondent's request with the"sole purpose" of thwarting the Union'sorganizationalactivities.We consider first the incidents which, it iscontended,constitute interference,restraint,and coercion.B.Interference,Restraint,and CoercionThe Respondent's so-called no-solicitation rule providesas follows:The Company has a NO SOLICITATION RULE.This means that no employee or other persons areallowed to solicit other employees,or be solicited, forany purpose.This applies to religious,fraternal,labor,political, charitable,social or any other such organiza-tion.All such activities are prohibited on thesepremises during paid working hours.Any employeeviolating this rule is subject to disciplinary actionincluding discharge.Ifyou have any question regarding this,pleasecontact the Personnel Dept.It is the Respondent's position that this rule had beenposted on a bulletin board near the timeclock for asubstantial period prior to the termination of Bogan andFugate.However,there is substantial controversy as towhether this was in fact the case.Bogan and Fugatetestified that the first time they had been advised of thisrulewas at their discharge interview with Store ManagerGarrett. On the other hand,witnesses for the Respondentvariously testified with respect to the content and existenceof the rule.Thus,Charles Deen testified that the rule wasposted on the bulletin board near the timeclock.However,on cross-examination he was asked whether he was awareof the rule at the time he was allegedly approached byBogan and Fugate on November 25 to sign an authoriza-tion card.In response,he testified as follows:Q.Were you aware of this rule when you spoke toBogan and Fugate?A. I can't really say I was.Ihad read it I'm sure, MILLER'S DISCOUNT DEPT. STORES285but I didn't-Of course I didn't know I was beingsolicited at the time until we got back there.Deen further testified that the rule, although he was notsure,was on a pink piece of paper.Maureen Elliott,calledby the Respondent,testified that she remembered havingseen the rule on the bulletin board and that it providedthere was to be no-solicitation on company time. Mrs. GailSnively stated that she did not recall the existence of abulletin board. Gwendolyn Peters, the manager of cosmet-ics, testified that a bulletin board had, for considerabletime, been near the employees' timeclock and that postedthereon was a "blue and white sheet" which stated thattherewas to be no soliciting"and different things likethat."Mrs. Peters was quite sure that the notice "spokesomething about the Union." Examined onvoir dire,Mrs.Peters testified as follows:Q. Is that all that document had on it? Just oneparagraph like contained on-A.No. I would say it wasn't a paragraph like that.It was larger and in a blue ink.Q. I see. It was larger?A.Oh, yes.Q.And it mentioned union, is that right?A.Yes. It said union, the premises. I couldn't recalljust what all it said.Q.Thisdocument doesn'tstate union, does it?A.No, this one doesn't.Q.That'snot the one that was on there,was it?A. I can't recall just what was on there.Alice Flaharty, the manager of the camera department,testified that the no-solicitation rule had been posted for 2to 2-1/2 years and that it was on a white sheet of paper.There is no dispute that charitable solicitations andcollections forChristmas and Halloween parties foremployees of the store were made during working time.Fugate testified that during his discharge interview StoreManagerGarrett asked him if he had any signedauthorization cards and that he replied that he did.Additionally, Fugate testified that Garrett asked him forthe cards and further inquired if he knew who the peoplewere in the Respondent's Airway store that were attempt-ing to organize.Fugate refused to answer and thereuponthe head security guard, Tom Weigand, who was present,stated that he had a pretty good idea who these individualswere and that he would get them during that night.Weigand was not called as a witness.Garrett deniedhaving made any of the foregoing statements to Fugate.As stated above, promptly after their discharge Boganand Fugate got in touch with Hammergren, the Unionorganizer.Although Hammergren testified that Garretttold him that he could come out to the Respondent's storeto discuss the discharges, Garrett denied that he had toldHammergren he could come out the evening of November25; he testified that he informed Hammergren that hecould speak to him on Friday, November 27, at 10 a.m. Insupport of Garrett's testimony, Second Assistant ManagerHaines testified that pursuant to Garrett's instructions helistened in to the conversation between Hammergren andGarrett on an extension telephone. According to Haines,Hammergren"insisted"on coming out to the store thatevening.In any event,whether invited or not,Hammer-gren,accompaniedbyWellnitz,business representative,Sprague,Bogan,and Fugate,came to the store at about7:30 or 8 p.m. As previously related, the Kettering police,summoned by the Respondent,arrived while Hammergrenand his associates were engaged in a discussion withSecond Assistant Manager Haines.'Commander Lyons ofthe police department asked Haines if he wanted the unionofficials removed from the premises,and Haines respond-ed in the affirmative.ThereuponHammergren andWellnitz were arrested and charged with trespassing.C.The DischargesAs we have seen, Bogan and Fugate were terminated onNovember 25 at about 6 p.m. Thestated reason given themby Store Manager Garrett was that they had been engagedin soliciting union authorization cards in the store premisesduring working hours,in violation of the Respondent's no-solicitation rule. The issues thus presented are (1) whetherthe Respondent did in fact have in effect a no-solicitationrule at the time and whether it was in terms as produced atthe hearing; (2) whether the rule was "overly broad" andtherefore violative of Section 8(a)(1); and(3) even if not"overly broad" whether it was discriminatorily enforcedagainst Bogan and Fugate because of their union activity.In terms, the rule as introduced in evidence providedthat no employee or other persons are allowed to solicitother employees, or to be solicited for any purpose. Itfurther stated that it applied to"religious, fraternal,labor,political,charitable, social or any other organization" andthatsolicitation activities"are prohibitedon these premisesduring paid working hours."The testimony is in conflict astowhether this rule was in existence on or beforeNovember 25 and,if so,whether it was couched in thelanguage as introducedby theRespondent.Bogan andFugate were firm in their testimony that the first time theyhad been advised of the rule was at their dischargeinterviews with Store Manager Garrett.Witnesses for theRespondent,on the other hand,testified in substance thattheywere aware of the rule,but their testimony, upon closeexamination,revealsconsiderableconflict.We havepreviously summarized the testimony of witnesses Deen,Elliott,Peters,Snively,and Flaharty.Deen seemedscarcely aware of the existence of the rule and furthertestified that it was on a pink piece of paper.Elliottrecalled the rule and summarized it by stating that itprovided that there would be no-solicitation on companytime.Snively couldnot recall the existence of a bulletinboard on November 25. Peters stated there always hadbeen a bulletin board and that the no-solicitation rule wason a "blue and white sheet"of paper. As to the contents ofthe rule,Bogan and Fugate testified that the rule shownthem specifically prohibited solicitations for unions.Peterstestified to the same effect,stating that the rule "saidsomething about the Union."She added that the noticewas in blue ink and on a larger piece of paper than the ruleas placed in evidence.Flaharty stated that the rule hadIThe policereport relating to the matter indicates that the trespassingcomplaint from the Respondent's store wasreceived at 7 52 p in 286DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen posted for 2-1/2 years and was on a white sheet ofpaper.While I have great reservations that a rule did in factexiston and prior to November 25 and, further, amdoubtful of the precise terms of the rule (if in fact itexisted), I think it unnecessary to determine these ques-tions. For the purposes of decision, I will assume that theRespondent did have a rule and that it was couched interms as introduced into evidence.It is,of course, clear that the operator of a retail store is"privileged to promulgate a rule prohibiting all unionsolicitationswithin theselling areasof the store duringboth working and nonworking hours."Montgomery Ward& Co., Inc.,145 NLRB 846, 848, modified in other respects,339 F.2d 889 (C.A. 6). However, a retail store ruleprohibiting"solicitation in any form . . . on storepremises" has been held to be "unduly broad in scope"and, therefore, violative of Section 8(a)(1) for the reasonthat it forbids "solicitation during nonworking timewhether on or off the selling floor and in our out of workareas."Mock Road Super Duper, Inc.,156 NLRB 983, 984,enforcement denied in this respect,N.L.R.B. v. Mock RoadSuper Duper, Inc.,393 F.2d 432, 435 (C.A. 6).Itseemsclear that the rule here involved, withoutquestion, applies to all areas of the Respondent's establish-ment without distinction as between selling or nonsellingareas. In consequence, employees would violate the rule iftheywere to solicit in nonselling areas such as thestockroom area, restroom, lunchroom or various storageareas.Moreover, the rule prohibits solicitation activityduring "paid working hours" and, thus, would prohibitemployees from soliciting in nonsellingareasduring theirpaid break time. Finally, it abundantly appears that therulewas discriminatorily applied to Bogan and Fugate.Witnesses for the Respondent, including Store ManagerGarrett and Second Assistant Manager Haines, testifiedthat the Respondent permitted charitable bake sales,solicitationsforemployeeChristmas and Halloweenparties, and solicitation of dues for the employees' Clubduring working hours. Indeed, the Respondent allowed anotice of dues owed by employees to the Club to be posted.Admittedly, Garrett stated that he had a different reactionto solicitation in behalf of the Union than in behalf ofother activities.When he became aware of the activities ofBogan and Fugate, Garrett contacted Store ManagerConnors at another store of the Respondent and asked hisadvice with respect to handling the situation. Connorscame over to the store and, according to Garrett'sundenied testimony, stated in substance that the Respon-dent was against the Union.On balance, I am convinced and find that the Respon-dent's rule was overly broad and was discriminatorilyenforced against Bogan and Fugate. In reaching thisconclusion I have not overlooked the evidence tending toshow that Bogan and Fugate breached the rule byengaging in solicitation activity on the premises duringworking time. However, it is well settled that the dischargeof employees for violation of an invalid no-solicitation ruleisunlawful.See, e.g.,The Sardis Luggage Company,171NLRB No. 187;William L. Bonnell Co., Inc.,164 NLRB110-113.Additionally, theBoard has held that thedischarge of an employee for solicitation for unionmembership during working hours is unlawful, despite theexistence of a no-solicitation rule, where such a rule iseither adopted or applied in a discriminatory manner.Glenn Berry Manufacturers, Inc.,169 NLRB 799, 803. Wehave noted earlier that the Respondent permitted variousother forms of solicitation on its premises during workingtime, although these were prohibited by the terms of theno-solicitation rule. Indeed, the record supports thefinding, which I make, that the rule was invoked only whentheRespondent became aware that Bogan and Fugatewere engaged in organization efforts.Moreover, thetestimony adduced by the Respondent in an effort todemonstrate that Bogan and Fugate were in violation ofthe rule merits close examination. Thus, employee Deentestified that he was approached by Fugate some timebetween 1:30 and 2 p.m. on the selling floor with therequest that he sign an authorization card. According toDeen, he and Fugate spoke about the Union for 5 to 10minutes while off the selling floor. It seems doubtful thatthiswould have occurred, in view of the fact that at about1o'clock, as Bogan and Fugate were returning from lunch,James Emmons, a security guard, met them and inresponse to their effort to solicit his interest in the UnionEmmons informed them of the no-solicitation rule andwarned them not to solicit during working hours.It seemshighly unlikely that immediately after having received thiswarning Bogan and Fugate would attempt to solicit anauthorization card from Deen, a managerial employee.2According to Peters, cosmetics manager, Bogan, ap-proached her on the selling floor when he was on his wayto lunch. This seems most unlikely, in view of the fact thatthe record demonstrates that Bogan had no authorizationcards until after he returned from lunch. Flaharty, theRespondent's camera department manger, testified thatshe was approached by Bogan about 4:45 or 5 o'clock onthe selling floor and that he gave her an authorization card.In contrast, Bogan and Fugate testified that they had noauthorization cards left at the time Flaharty stated she wasapproached by Bogan. Indeed, Organizer Hammergrenand Bogan testified, in substance, that about 3 o'clock intheafternoonHammergren received a telephone callrequesting additional authorization cards. Flaharty furthertestified that the authorization card she received was pinkin color. Hammergren testified that the only authorizationcard used by the Union was yellow and that the Union hadnever used a pink card. Snively, a rank-and-file employee,testified that on November 25 Bogan walked past hercarrying some boxes to the selling floor and briefly statedto her that he was trying to start a union. According toSnively, Bogan "didn't say very much about it. He just saidhe would talk to me later because he was in a hurry."To conclude, I am convinced and find that, althoughBogan and Fugate may not have confined their solicitingactivities to periods when they were on a lunch break or a2 It should be observed that, according to Bogan, he spoke briefly toEmmons approached him in the receivingareaand asked for anDeen about the Union as Deen was on his way home at about 5 p.m. andauthorization card.passing through the receiving room. In addition, Fugate testified that MILLER'S DISCOUNT DEPT.STORES287restperiod, it does appear that they were at all timescaught up with their work and there is no evidence thattheiractivity in any way interferes with the normalperformance of their own duties or the duties of otheremployees.3Accordingly, I find that the Respondentunlawfully terminated the employment of Bogan andFugate, thereby violating Section 8(a)(3) and (1) of the Act.D.The Arrest of OrganizersHammergren andWellnitzIthas been related above that Bogan and Fugate,immediately after their discharge, contacted Union Organ-izerHammergren, who telephoned Store Manager Garrettand, according to Hammergren, whose testimony I credit,was invited by Garrett to come out to the store to discussthe discharges, either with him or, since Garrett was on hisway home, with Assistant Manager Smoot. Hammergrendid come to the store, accompanied by two associates andBogan and Fugate, and spoke with Second AssistantManager Haines at the courtesy desk. Some representativeof the Respondent telephoned the police, who when theyarrived, and at the request of Haines, placed Hammergrenand Wellnitz under arrest.4 There is no dispute that thearrests of Hammergren and Wellnitz took place on theRespondent's premises in the selling area while the storewas open to the general public. The courtesy desk, wherethe incident occurred, is adjacent to various departmentsof the store and there were employees on duty during thisperiod. There can be little doubt and I find that the alacritywith which the arrests were effectuated and the recordingof them by television cameras from a local televisionstation is persuasive that they were deliberately set up bythe Respondent with the objective of thwarting the Union'sorganization activities.See Priced-Less Discount Foods,Inc., d/b/a Payless,162 NLRB 872, 876;Central HardwareCompany,181NLRB No. 74, enforcement denied inrelevant part, 439 F.2d 1321 (C.A. 8). I so find. I furtherfind that in the circumstances described above theRespondent violated Section 8(a)(1) of the Act by causingthe arrest of Organizers Hammergren and Wellnitz.CONCLUSIONS OF LAW1.The Respondent, Daylin Inc., Discount Division,d/b/aMiller'sDiscountDept. Stores, is an employerwithin the meaning of Section 2(6) and (7) of the Act.2.The Union, Retail Clerks Union, Local #1552,RetailClerks International Association, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3.Gary Bogan and David Fugate were discriminatorilydischarged on November 25, 1970, by the Respondent, and3While the Board has held that in the absence of special circumstances,an employer may not restrict his employees with respect to unionsolicitation except during their working time,the term "working time" doesnot include paid rest periods,whether formal or informal SeePeytonPacking Company,49 NLRB 828, 843-844,CampbellSoup Co v N L R B,380 F 2d 373 (C A 5), enfg,in relevant part,159 NLRB 74,Saco-LowellShops, a Division of Maremont Corporation,169 NLRB 1090, enfd, 405 F 2d175 (CA 4)4While Hammergren and Wellnitz were at the courtesy desk,some smallfires broke out in nearby departments The fire department came about theby such action the Respondent violated Section 8(a)(3) and(1) of the Act.4.By maintaining and enforcing its no-solicitation ruleso as to prohibit solicitation for union purposes at any timein the Respondent's premises, the Respondent violatedSection 8(a)(1) of the Act.5.By causing the arrest of representatives of the Unionthe Respondent violated Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices burdening and affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from likeor related invasions of the employees' Section 7 rights, andto take certain affirmative action.The Respondent, having discriminatorily dischargedemployees Bogan and Fugate, I find it necessary that it beordered to offer them full reinstatement, with backpaycomputed on a quarterly basis, plus interest at 6 percentper annum, as prescribed in F.W. Woolworth Company,90NLRB 289 (1960) andIsisPlumbing & Heating Co.,138NLRB 716 (1962), from the date of the discharge to thedate reinstatement is offered.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:5ORDERRespondent,Daylin Inc.,DiscountDivision,d/b/aMiller's Discount Dept. Store, Kettering, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting Retail Clerks Union, Local# 1552, Retail Clerks International Association, AFL-CIO, or any other union.(b) Coercively interrogating any employee about unionsupport or union activities.(c)Maintaining or enforcing its no-solicitation rule so asto prohibit solicitation for union purposes at any time inthe Respondent's premises.(d) Causing the arrest of representatives of the Union theRespondent violated Section 8(a)(1) of the Act.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.same time asthe police and brought thefires undercontrolNoclaim ismade that union personnel were responsible for the fires At the time of thehearing, the matter waspending before the grand jury5 In the eventno exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommended Orderherein shall,as provided in Sec102 48 of theRules and Regulations,be adopted by theBoard and becomeitsfindings, conclusions, and Order, and all objectionsthereto shall bedeemed waived for all purposes 288DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to Gary Bogan and David Fugate immediateand full reinstatement to their former jobs, or if the jobs nolonger exist, to substantially equivalent positions, andmake them whole for any loss of earnings they may havesuffered by reason of the discrimination against them, inthemanner set forth above in the section entitled "TheRemedy."(b)Notify immediately the above-named employees, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Rescind its no-solicitation rule insofar as it prohibitssolicitation for union purposes on employees' nonworkingtime in nonselling areas of the Respondent's premises.(d) Preserve, and upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(e) Post at its place of business in Kettering, Ohio, copiesof the attached notice marked "Appendix."6 Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted immedi-ately upon receipt thereof, and shall be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 9, in writing,within 20 days from the date of receipt of this Decision,what steps the Respondent has taken to comply herewith.?6 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."7In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"Notifythe Regional Director for Region 9, in writing,within 20 days fromthe date of this Order,what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, aftertrial, thatwe have violated Federal law by dischargingGary Bogan and David Fugate for supporting a union, andby otherwise interfering with our employees' right to joinand supporta union:WE WILL offerfull reinstatementto Mr. Gary Boganand Mr. David Fugate, with backpay plus 6 percentinterest.WE WILL NOT discharge any of you for supportingRetail Clerks Union, Local 1552, Retail Clerks Interna-tionalAssociation,AFL-CIO, or any other union.WE WILL NOT coercively question you about unionsupport or union activities, or enforce our no-solicita-tion rule so as to prohibit union activities on yournonworking time in nonselling areas of our store.WE WILL NOT unlawfully interfere with your unionactivities.DAYLIN INC., DISCOUNTDIVISION D/B/A MILLER'SDISCOUNT DEPT.STORES(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room2407 Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3686.